EXHIBIT 10.3
AMENDMENT NO. 1 TO CREDIT AGREEMENT
May 28, 2010
Alon Refining Krotz Springs, Inc.
Park Central I
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: Chief Financial Officer
Re: Supply and Offtake Agreement and Letter of Credit Facility
Ladies and Gentlemen:
     Reference is made to the Credit Agreement, dated as of March 15, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Alon Refining Krotz Springs, Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Bank Hapoalim B.M., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). All capitalized terms used but not defined herein
shall have the meaning assigned to such terms in the Credit Agreement.
     Reference is also made to the Prepayment and Partial Release Letter, dated
on or about May 28, 2010 (the “Payoff Letter”), between the Company and the
Administrative Agent.
     The Company executed that certain Supply and Offtake Agreement, dated as of
April 21, 2010 (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Supply and Offtake Agreement”), between
the Company and J. Aron & Company (“Aron”). As a condition precedent under the
Supply and Offtake Agreement, the Company is required to deliver, or cause to be
delivered, an irrevocable standby letter of credit in favor of Aron. To cause
such letter of credit to be issued, the Company desires to enter into a Credit
Agreement, dated on or about the date hereof (as the same may from time to time
be amended, restated, supplemented or otherwise modified, the “LC Credit
Agreement”), between the Company and Goldman Sachs Bank USA (“Goldman”),
pursuant to which Goldman shall, subject to satisfaction of the terms and
conditions thereof, issue a letter of credit for the account of the Company.
     This Amendment No. 1 to Credit Agreement is executed in connection with the
execution and delivery of the Supply and Offtake Agreement and the LC Credit
Agreement by the Company to permit the transactions contemplated thereby.
     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following terms in alphabetical order:
“Goldman” shall mean Goldman Sachs Bank USA, together with its successors and
assigns.
“J. Aron” shall mean J. Aron & Company, together with its successors and
assigns.”
“LC Credit Agreement” shall mean the Credit Agreement dated as of May 28, 2010,
between the Borrower and Goldman, as issuing bank, pursuant to which Goldman has
committed to issue an irrevocable standby letter of credit for the

 



--------------------------------------------------------------------------------



 



account of the Borrower in a face amount up to $200,000,000, as the same may
from time to time be amended, restated, supplemented, replaced or otherwise
modified or refinanced in whole or in part.
“LC Documents” shall mean the Pledge and Security Agreement dated as of May 28,
2010, between the Borrower and Goldman, each letter of credit issued under the
LC Credit Agreement, and any and all other documents now existing or entered
into after the date hereof that grant a Lien on any assets of the Borrower to
secure obligations owing under the LC Credit Agreement or any other document
executed in connection therewith, as any of the foregoing may from time to time
be amended, restated, supplemented, replaced or otherwise modified.
“Supply and Offtake Agreements” shall mean the Amended and Restated Supply and
Offtake Agreement dated as of May 26, 2010, between the Borrower and J. Aron,
together with all other documents executed in connection therewith (each as
amended, supplemented, restated, replaced or otherwise modified from time to
time), and any and all similar agreements executed after the date hereof
pursuant to which the Borrower agrees to purchase its supply of crude from and
sell refined crude to a third party.
     Section 3.16 of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety.
     Section 5.11 of the Credit Agreement is hereby amended by deleting the
second sentence thereof in its entirety.
     Section 6.01(a) of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of clause (xi), (ii) deleting the period at the end of clause
(xii) and replacing it with “; and”, and (iii) inserting the following as clause
(xiii):
          (xiii) Indebtedness created under the LC Credit Agreement.
     Section 6.02 of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of clause (g), (ii) deleting the period at the end of clause
(h) and replacing it with “; and”, and (iii) inserting the following as clause
(i):
          (i) Liens created under the LC Documents.
     Section 6.07(a) of the Credit Agreement is hereby amended by amending and
restating Section 6.07(a) in its entirety as follows:
Neither the Borrower nor any of its subsidiaries will enter into any Hedging
Agreement except (A) Crack Spread Hedging Agreements, (B) Hedging Agreements
entered into to hedge or mitigate risks to which the Borrower or any of its
subsidiaries has actual exposure (other than in respect of Indebtedness of the
Borrower or any such subsidiary) and not for speculative purposes, (C) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or

 



--------------------------------------------------------------------------------



 



investment of the Borrower or any of its subsidiaries and not for speculative
purposes, and (D) Supply and Offtake Agreements.
     Section 6.08 of the Credit Agreement is hereby amended by inserting the
following as Section 6.08(c):
Notwithstanding anything to the contrary in this Section 6.08, the Borrower
shall not make any Excess Cash Flow Offer (as defined in the Indenture) under
the Indenture if at the time the Borrower would be required to make such Excess
Cash Flow Offer under the Indenture (i) an RCF Availability Deficit (as defined
in the Indenture) shall have occurred as of the last day of the month most
recently ended prior to such time or would result therefrom or (ii) an RCF Event
of Default (as defined in the Indenture) shall have occurred and be continuing.
     In addition, pursuant to the terms of the Payoff Letter, the Administrative
Agent released its Liens on all of the ABL Priority Collateral (as defined in
the Credit Agreement). Accordingly, any and all affirmative or negative
covenants contained in any of the Loan Documents requiring (or restricting)
liens on, or lien perfection with respect to, ABL Priority Collateral are deemed
void and of no further force and affect.
     Except as set forth herein, the Credit Agreement and the other Loan
Documents remain in full force and effect and are unaffected hereby.
     This Amendment No. 1 to Credit Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York (without giving
effect to the principles of conflicts of law). This Amendment No. 1 to Credit
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, when taken together, shall constitute one
agreement. Delivery of an executed signature page of this Amendment No. 1 to
Credit Agreement by facsimile transmission, electronic mail or other form of
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof
[Remainder of page intentionally left blank; signature page follows on next
page]

 



--------------------------------------------------------------------------------



 



            Very truly yours,


BANK HAPOALIM B.M.
as the Administrative Agent and the sole Lender
      By:   /s/ Maxine Levy         Name:   Maxine Levy        Title:   First
Vice President     

            Acknowledged and agreed to as of the date first
written above by:


ALON REFINING KROTZ SPRINGS, INC.
      By:   /s/ Shai Even         Name:  Shai Even          Title:  SVP & CFO   
   

 